This case having heretofore been submitted to the Court upon the transcript of the record of the *Page 469 
judgment herein and briefs and oral argument of counsel for the respective parties and the transcript of the record having been seen and inspected and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said final judgment as disclosed by the record; it is therefore considered, ordered and adjudged by the Court that the said final judgment of the circuit court be and the same is hereby affirmed.
Affirmed.
TERRELL, C. J., BUFORD, THOMAS and ADAMS, J. J., concur.
WHITFIELD, BROWN and CHAPMAN, J. J., dissent.